          Case 1:19-cv-01488-MKV Document 38 Filed 11/19/20 Page 1 of 1
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                              DOC #:
SOUTHERN DISTRICT OF NEW YORK                                             DATE FILED: 11/19/2020
 DAMOND BAILEY,

                            Plaintiff,

                          -against-
                                                                       1:19-cv-01488-MKV
 THE CITY OF NEW YORK, NEW YORK CITY
 POLICE DEPARTMENT, NEW YORK CITY POLICE                                    ORDER
 OFFICERS JOHN DOES NUMBERS 1-6, and NEW
 YORK CITY POLICE OFFICERS JANE DOES 1-6,
 individually and in their official capacities,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has received Defendants’ letter motion dated November 18, 2020, requesting

that the case be dismissed for lack of prosecution pursuant to Federal Rule of Civil Procedure

41(b) [ECF No. 37]. The motion must be filed in accordance with the Local Rules of the United

States District Court for the Southern District of New York, specifically Rules 7.1 and 7.2.

       Accordingly, IT IS HEREBY ORDERED that Defendants’ motion is denied without

prejudice to filing and service (upon Plaintiff at the address of record) of formal motion papers

that comply with the relevant procedural rules.

       The Clerk of Court is respectfully requested to close docket entry number 37 and mail a

copy of this Order to the pro se Plaintiff at the address of record.

SO ORDERED.
                                                       _________________________________
Date: November 19, 2020                                MARY KAY VYSKOCIL
      New York, NY                                     United States District Judge
